Per Curiam.

As the plaintiff made no objection to the set-off at the time of the trial, but suffered it to go to the jury, it is now too late to make the objection here. In the case of a plaintiff, it would be error if the verdict should be for more damages than are laid in the declaration, but it is error in form, not in substance. The jury were the proper judges of the quantum of damages ; and it would be against right and justice to set aside this judgment, on a point of form.
Judgment affirmed.